Citation Nr: 0713449	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-42 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which continued a 50 percent 
evaluation for PTSD. 

The Board remanded the case to the RO for further development 
in March 2006.  In a subsequent September 2006 rating 
decision, the RO granted an increased 70 percent evaluation 
for PTSD, effective December 5, 2003, the date of the claim.  
In that rating decision, the RO also granted the veteran a 
total disability rating based on individual unemployability 
based on service-connected disabilities, effective July 7, 
2006.  Development has been completed and the case is once 
again before the Board for review.


FINDINGS OF FACT

1.  Prior to July 7, 2006, the veteran's PTSD is manifested 
by occupational and social impairment, with deficiencies in 
work, family relations, judgment, thinking, and mood due to 
symptoms such as near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships.  

2.  From July 7, 2006, the veteran's PTSD is shown to result 
in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to July 7, 2006, the criteria for an evaluation in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1- 4.14, 4.125-4.130, Diagnostic Code 9411 
(2006).

2.  From July 7, 2006, the criteria for a 100 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1- 
4.14, 4.125-4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a January 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA in effect asked 
the veteran to provide any evidence that pertains to his 
claim.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  The appeal, however, was 
subsequently readjudicated by the RO in December 2006.  As 
there is no indication that any deficiency in notice timing 
reasonably affects the outcome of this case, the Board finds 
that any VCAA notice deficiency is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA treatment records, 
and VA and private examinations have been associated with the 
claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.


B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  A staged rating is not appropriate in this 
case.  However, because the RO issued a new rating decision 
during the pendency of this appeal, granting an increased 
evaluation, and a total disability rating based on individual 
unemployability effective July 7, 2006, the Board will 
evaluate the level of disability both prior to and from July 
7, 2006.  

The veteran is currently assigned a 70 percent disability 
rating for PTSD under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9400, 9411 (2006).  A 70 percent disability 
rating is assigned for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
ranging from 1 to 100, reflect "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  GAF codes from 71 to 80 reflect transient 
symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech which is at times illogical, obscure, or 
irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., a depressed patient who avoids friends, neglects 
family, and is unable to do work).  Id.  

Prior to July 7, 2006, the Board finds that the veteran's 
overall disability picture is most consistent with a 70 
percent rating for PTSD.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).  

The veteran submitted private psychological evaluations dated 
in October 2003 and dated in November 2005.  During an 
October 2003 evaluation, the veteran reported having 
difficulty with sleep.  He continued to live with his 
girlfriend.  He reported drinking excesses of alcohol.  The 
veteran was working for the State doing electrical 
maintenance and reported having problems working with others.  
The veteran did very little except watch television. He was 
not close to his siblings.  During his mental status 
examination, the flow of conversation and thought was low.  
The veteran was very circumstantial.  Associations were not 
loose and his verbal expression was with logic and was 
appropriate to subject content.  His affect and mood were 
depressed.  There were little anxiety features.  His mood was 
variable.  Mental content was free of compulsivity or 
delusion.  Sensorium was within average limits.  He had a 
lack of social intercourse, and interest from work was 
deteriorating.  He was alert, coherent, and aware of his 
environment.  Testing reflected intellectual deterioration in 
terms of his ability to concentrate and recall.  Insight was 
good.  The evaluator stated, however, that he was concerned 
with the veteran's judgment. The veteran was assessed with a 
GAF score of 42.  The evaluator indicated that the veteran 
was at severe risk in being able to maintain employment. He 
had difficulty in judgment and severe problems with mood 
control and ability to interact with others. 

During the November 2005 evaluation, the veteran reported 
that he was working as a maintenance man in a veterans' 
nursing home.  He was living on and off with his girlfriend.  
He was drinking alcohol every night.  He reported having 
sleep disturbance and was taking over-the-counter sleeping 
aids.  He missed a good deal of work and was almost always 
late for work due to fatigue.  His hygiene had deteriorated.  
A mental status examination shows that he had impaired volume 
in his speech.  His tone was low and almost intelligible; 
however, his articulation and syntax were within normal 
limits.  Speech was logical but tangential and was noted to 
be demonstrably worse than it had previously been.  The 
veteran's affect and mood were depressed; eye contact was 
poor.  The examiner noted that depression was also 
demonstrated through dysphoria and psychomotor lethargy.  The 
veteran reported insomnia.  His mental content was 
preoccupied with his difficulties.  His adjustment was 
extremely poor.  There were no symptoms of psychosis.  
Cognition was positive.  The veteran was oriented in all four 
spheres, but his alertness was reduced.  The veteran had 
problems with motivation, concentration and attention.  
Intellectual functioning was poor, with the exception of his 
serial sevens and threes which were just under the fair 
level.  Insight was below fair.  Judgment was below average.  
The veteran was assessed with a GAF score of 44/45 for his 
diagnosis of chronic PTSD.  The evaluator stated that the 
veteran's impairment had exacerbated since he was last seen 2 
years prior.  The evaluator indicated that the veteran's 
condition would interfere with employment. His cognition 
revealed a general inability to attend to simple one and two 
step directions.  Immediate recall was poor.  His ability to 
control his emotions was impaired.  

During a May 2006 VA mental health consult the veteran 
complained that he was getting anxious at work and felt he 
was going to hit someone.  It was noted that the veteran was 
an electrician and that he had worked at the same job for the 
past ten years.  The veteran indicated that he was taking 
some time off of work because he was stressed and was fearful 
that he would lose control.  He continued to have difficulty 
with sleep.  The psychiatrist noted that he did not have a 
history of drug use at that time.  A mental status 
examination was completed.  The veteran had arrived to the 
interview on time.  He was neatly and appropriately dressed.  
He appeared to be adequately groomed.  His level of hygiene 
was fine.  He had marked psychomotor retardation.  His 
affected was blunted and he was depressed.  His speech was 
clear and coherent.  There was no loosening of association, 
no delusions or hallucinations, and no suicidal or homicidal 
ideas.  He was alert and oriented.  His short and long-term 
memory seemed adequate.  He appeared to have an adequate fund 
of general knowledge.  His insight was limited and his 
judgment was fair.  The veteran was assessed with PTSD and 
depression secondary to PTSD.  He had a GAF score of 45.  

On follow-up treatment in June 2006, the veteran reported 
that he still was not sleeping well, averaging 4-5 hours per 
night.  He also stated that he was still having nightmares 
although they were less frequent.  He reported that he got 
shaky and anxious at times especially when he was around 
people.  He reported that he did not want to be around 
people.  There was no change in his memory or concentration.  
He was not taking the Paxil because he was afraid of becoming 
dependent.  He was noted to have arrived on time, 
appropriately dressed with good personal hygiene.  He still 
showed some psychomotor retardation.  He was described a 
depressed and his affect was blunted.  His speech was clear 
and there were no cognitive deficits.

Prior to July 7, 2006, the veteran's symptoms are shown to be 
severe and have resulted occupational and social impairment 
with deficiencies in areas such as work, family relations, 
judgment, thinking, and mood.  The veteran's symptomatology 
most closely resembles that described for a 70 percent rating 
for PTSD under Diagnostic Code 9411.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  VA and private examinations 
reflect symptoms such as near-continuous panic or depression 
affecting the ability to function appropriately and 
effectively.  Id.  His October 2003 and November 2005 private 
evaluations described impaired impulse control.  Id.  The 
medical evidence as a whole shows that the veteran had 
difficulty in adapting to stressful circumstances including 
work or a worklike setting and difficulty in establishing and 
maintaining effective relationships.  Id.  The veteran's GAF 
scores, which range from 42 to 45, reflect serious symptoms 
or any serious impairment in social, occupational or school 
functioning.  See DSM-IV at 46-47.  The veteran's GAF scores 
are consistent with his examinations and the medical evidence 
record, and are also consistent with a 70 percent disability 
rating for PTSD with deficiencies in most areas.

From July 7, 2006, the Board finds that a 100 percent 
evaluation for total occupational and social impairment is 
warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  

Employment information, provided by the veteran in August 
2006, shows that he was employed up until July 7, 2006.  

During a September 2006 VA examination, the veteran reported 
that he was working odd jobs at that time.  He had a 
diagnosis of major depressive disorder, recurrent.  His mood 
was depressed daily.  His appetite was poor and he had lost 
10 pounds since he slowed down with his job.  His sleep was 
poor.  His major depressive disorder was described as severe.  
The veteran had an on and off dating relationship.  He 
reported that he pretty much stayed to himself.  He was a 
member of the VFW and attended meetings on occasion.  He did 
not have any hobbies.  The veteran was consuming alcohol 
every day.  

A mental status examination shows that the veteran was 
casually dressed.  Psychomotor activity was lethargic.  His 
speech was hesitant, his attitude was guarded, and there was 
severe restriction of affect.  His mood was anxious and 
depressed.  There was attention disturbance.  The veteran was 
easily distracted and had a short attention span.  He was 
unable to do serial sevens and was unable to spell a word 
forward and backward.  The veteran's mental processing speed 
was very slow.  His attention and concentration problems were 
severe.  He was oriented to person time and place.  His 
thought process was circumstantial; thought content was 
unremarkable.  He did not have delusions.  With respect to 
judgment, the veteran did not understand the outcome of 
behavior. Intelligence was average.  With regard to insight, 
the veteran partially understood that he had a problem.  He 
had sleep impairment which severely interfered with daily 
activity.  He did not have hallucinations.  He did not 
exhibit inappropriate behavior.  The veteran was able to 
interpret proverbs appropriately.  He did not have obsessive 
or ritualistic behavior, panic attacks, or suicidal or 
homicidal thoughts.  The veteran had good impulse control and 
was able to maintain minimal personal hygiene.  He had 
moderate to severe problems completing activities of daily 
living and did not engage in sports, exercise, or 
recreational activities.  Memory was normal during 
examination. 

Although the September 2006 examiner stated that the veteran 
was employed on a part time basis, he noted that the spot 
labor jobs he was performing were really less than part time.  
Problems related to occupational functioning included 
decreased concentration, increased absenteeism, increased 
tardiness, and poor social interaction.  The veteran was 
diagnosed with PTSD and major depressive disorder, which was 
described as severe and intertwined with his PTSD. He was 
also assessed with alcohol dependence.  He had a GAF score of 
45 for PTSD and major depressive disorder.  In answer to 
questions on the effects of PTSD on occupational and social 
functioning, the examiner stated that the veteran did not 
have total occupational and social impairment due to PTSD 
signs and symptoms.  He did have deficiencies in judgment, 
thinking, family relations, work and mood.  There was reduced 
reliability and productivity due to his PTSD symptoms.  The 
examiner noted that the veteran would have frequent problems 
with productivity that would be severe, and moderately severe 
and frequent problems with reliability.   

The medical evidence of record shows that veteran's symptoms 
have gotten progressively worse.  Although the veteran does 
not exhibit symptoms described for a 100 percent evaluation 
(such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or memory 
loss for the names of close relatives, occupation, or self 
as), from July 7, 2006, his PTSD symptoms have been shown to 
result in total occupational and social impairment.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).   The Board 
notes that in determining the level of impairment under 38 
C.F.R. § 4.130, the Board is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The veteran was found in a September 2006 rating decision to 
be totally disabled based on individual unemployability due 
primarily to his service-connected PTSD, effective July 7, 
2006.  Although the September 2006 examiner stated that the 
veteran did not have total occupational and social impairment 
due to PTSD signs and symptoms, he was in effect, 
unemployable at the time of the examination due to his PTSD.  
The examiner noted that the veteran would have frequent 
problems with productivity that would be severe, and 
moderately severe and frequent problems with reliability, and 
the veteran was employed at a less than part time basis at 
the time of the examination doing spot labor jobs.  
Therefore, the Board finds that from July 7, 2006, a 100 
percent evaluation for PTSD is warranted.    

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the veteran's disability has not been shown 
to cause marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, has not 
necessitated frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

C.  Conclusion

Prior to July 7, 2006, the preponderance of the evidence is 
against finding that the veteran's PTSD warrants a higher 
rating evaluation.  From July 7, 2006, the Board concludes 
that the evidence supports a 100 percent rating for PTSD.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt.





ORDER

Prior to July 7, 2006, an increased evaluation for PTSD, in 
excess of 70 percent, is denied.

From July 7, 2006, a 100 percent rating is granted for PTSD 
subject to the law and regulations governing the payment of 
monetary benefits. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


